Exhibit NOTE AND WARRANT PURCHASE AGREEMENT Dated as of July 16, 2008 by and among VALCENT PRODUCTS INC. and THE PURCHASERS LISTED ON EXHIBIT A i TABLE OF CONTENTS Page NOTE AND WARRANT PURCHASE AGREEMENT 1 ARTICLE I PURCHASE AND SALE OF NOTES AND WARRANTS 1 Section Purchase and Sale of Notes and Warrants 1 Section Purchase Price and Closing. 2 Section Conversion Shares / Warrant Shares. 2 ARTICLE II REPRESENTATIONS AND WARRANTIES 3 Section Representations and Warranties of the Company. 3 Section Representations and Warranties of the Purchasers. 14 ARTICLE III COVENANTS 16 Section Securities Compliance. 16 Section Registration and Listing. 16 Section Inspection Rights. 17 Section Compliance with Laws. 17 Section Keeping of Records and Books of Account. 17 Section Reporting Requirements. 17 Section Other Agreements. 18 Section Use of Proceeds. 18 Section Reporting Status. 18 Section 3.10 Disclosure of Transaction. 18 Section 3.11 Disclosure of Material Information. 19 Section 3.12 Pledge of Securities. 19 Section 3.13 Amendments. 19 Section 3.14 Distributions. 19 Section 3.15 Reservation of Shares. 20 Section 3.16 Transfer Agent Instructions. 20 Section 3.17 Opinions. 20 Section 3.18 Acquisition of Assets. 21 Section 3.19 Subsequent Financings. 21 Section 3.20 Variable Rate Securities. 22 Section 3.21 Registration Rights. 23 ARTICLE IV CONDITIONS 24 Section Conditions Precedent to the Obligation of the Company to Close and to Sell the Securities. 24 Section Conditions Precedent to the Obligation of the Purchasers to Close and to Purchase the Securities. 25 ARTICLE V CERTIFICATE LEGEND 27 Section Legend. 27 ARTICLE VI INDEMNIFICATION 28 Section 6.1 General Indemnity. 28 Section Indemnification Procedure. 28 ii TABLE OF CONTENTS (continued) Page ARTICLE VII MISCELLANEOUS 29 Section Fees and Expenses. 29 Section Specific Performance; Consent to Jurisdiction; Venue. 29 Section Entire Agreement; Amendment. 30 Section Notices. 30 Section Waivers. 31 Section Headings. 32 Section Successors and Assigns. 32 Section No Third Party Beneficiaries. 32 Section 7.9 Governing Law. 32 Section 7.10 Survival. 32 Section 7.11 Counterparts. 32 Section 7.12 Publicity. 32 Section 7.13 Severability. 33 Section 7.14 Further Assurances. 33 Section 7.15 Collateral Agent. 33 Section 7.16 Representation of Lead Purchaser. 35 iii NOTE AND WARRANT PURCHASE AGREEMENT This NOTE AND WARRANT PURCHASE AGREEMENT dated as of July 16, 2008 (this “Agreement”) by and among Valcent Products Inc., a corporation organized under the laws of Alberta, Canada (the “Company”), and each of the purchasers of the senior secured convertible promissory notes of the Company whose names are set forth on Exhibit A attached hereto (each a “Purchaser” and collectively, the “Purchasers”) and, for purposes of Section 1.2 hereof, Viscount Investment, Ltd. and Bodie Investment Group Inc The parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF NOTES AND WARRANTS Section 1.1Purchase and Sale of Notes and Warrants (a) Upon the following terms and conditions, the Company shall issue and sell to the Purchasers, and the Purchasers shall purchase from the Company, (i) zero coupon senior secured convertible promissory notes in the aggregate principal amount of $2,428,160, convertible into shares of the Company’s common stock, no par value per share (the “Common Stock”), in substantially the form attached hereto as Exhibit B (the “Notes”).The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities Act”), including Regulation D (“Regulation D”), and/or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder. (b) Upon the following terms and conditions, the Purchasers shall be issued (i) Warrants, in substantially the form attached hereto as Exhibit C-1 (the “Series A Warrants”), to purchase a number of shares of Common Stock equal to one hundred percent (100%) of the number of Conversion Shares issuable upon conversion of such Purchaser’s Note calculated on the closing date at an exercise price per share equal to $.55 for a term of five (5) years following the Closing Date and (ii) Warrants, in substantially the form attached hereto as Exhibit C-2 (the “Series B Warrants” and together with the Series A Warrants, the “Warrants”), to purchase a number of shares of Common Stock equal to fifty percent (50%) of the number of Conversion Shares issuable upon conversion of such Purchaser’s Note calculated on the closing date at an initial exercise price per share equal to $.75 for a term of five (5) years following the Closing Date.The number of shares of Common Stock issuable upon exercise of the Warrants issuable to each Purchaser is set forth opposite such Purchaser’s name on Exhibit A attached hereto. 1 Section 1.2Purchase Price and Closing. Subject to the terms and conditions hereof, the Company agrees to issue and sell to the Purchasers and, in consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Purchasers, severally but not jointly, agree to purchase the Notes and Warrants for an aggregate purchase price of up to $2,168,000 (the “Purchase Price”).The closing under this Agreement (the “Closing”) shall take place on or before July 16, 2008 (the “Closing Date”).The closing of the purchase and sale of the Notes and Warrants to be acquired by the Purchasers from the Company under this Agreement shall take place at the offices of Platinum Long Term Growth VI, LLC (the “Lead Purchaser”), 152 West 57th Street, 54th Floor, New York, 10:00 a.m. New York time; provided, that all of the conditions set forth in Article IV hereof and applicable to the Closing shall have been fulfilled or waived in accordance herewith.Subject to the terms and conditions of this Agreement, at the Closing the Company shall deliver or cause to be delivered to each Purchaser (x) Notes for the principal amount set forth opposite the name of such Purchaser on Exhibit A hereto and (y) the Warrants to purchase such number of shares of Common Stock as is set forth opposite the name of such Purchaser on Exhibit A attached hereto.At the Closing, each Purchaser shall deliver its Purchase Price by wire transfer of immediately available funds to an account designated by the Company.All references to Dollars in this Agreement and all other Transaction Documents shall mean and refer to United States Dollars.Notwithstanding anything to the contrary contained herein, the Purchasers shall be permitted to wire their aggregate Purchase Price to the Lead Purchaser’s counsel, to be held in escrow by the Lead Purchaser’s counsel and to be released upon instruction of the Lead Purchaser and the Company after receipt of the aggregate Purchase Price (it being understood that George Orr’s Purchase Price has already been delivered to the Company).It is understood and agreed that a portion of the Purchase Price shall be paid directly to repay amounts outstanding pursuant to the Bridge Note (as defined below), amounts owed to Compass Bank by the Company, title insurance and recording charges, the cash payment owed to the Finder (as defined below) upon Closing and the Lead Purchaser’s legal fees (as contemplated by Section 7.1).Funds owed pursuant to the Bridge Note and the Finder shall be repaid on Closing; provided that the Finder and Viscount Investment, Ltd. shall immediately reinvest such funds in the form of a bridge note, to be repaid within 14 days of the Closing (the “Closing Note”), which funds shall be wired to the Company on Closing.Viscount Investment Group, Ltd. and Bodie Investment Group Inc. have executed this Agreement to evidence their agreement to loan to the Company the proceeds of the Closing Note. Section 1.3Conversion Shares / Warrant Shares. The Company has authorized and has reserved and covenants to continue to reserve, free of preemptive rights and other similar contractual rights of stockholders, a number of its authorized but unissued shares of Common Stock equal to one hundred fifty percent (150%) of the aggregate number of shares of Common Stock to effect the conversion of the Notes and exercise of the Warrants.Any shares of Common Stock issuable upon conversion of the Notes (and such shares when issued) are herein referred to as the “Conversion Shares”.Any shares of Common Stock issuable upon exercise of the Warrants (and such shares when issued) are herein referred to as the “Warrant Shares”.The Notes, the Warrants, the Conversion Shares and the Warrant Shares are sometimes collectively referred to herein as the “Securities”. 2 ARTICLE II REPRESENTATIONS AND WARRANTIES Section 2.1Representations and Warranties of the Company. The Company hereby represents and warrants to the Purchasers, as of the date hereof and the Closing Date (except as set forth on the Schedule of Exceptions attached hereto with each numbered Schedule corresponding to the section number herein), as follows: (a) Organization, Good Standing and Power.The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the Province of Alberta and has the requisite corporate power to own, lease and operate its properties and assets and to conduct its business as it is now being conducted.The Company does not have any direct or indirect Subsidiaries (as defined in Section 2.1(g)) or own securities of any kind in any other entity except as set forth on Schedule 2.1(g) hereto.The Company and each such Subsidiary (as defined in Section 2.1(g)) is duly qualified as a foreign corporation, limited liability company or limited partnership to do business and is in good standing in every jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary except for any jurisdiction(s) (alone or in the aggregate) in which the failure to be so qualified will not have a Material Adverse Effect.For the purposes of this Agreement, “Material Adverse Effect” means any material adverse effect on the business, operations, properties, prospects, or financial condition of the Company and its Subsidiaries and/or any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company to perform any of its obligations under this Agreement or any of the Transaction Documents in any material respect. (b) Authorization; Enforcement.The Company and the Subsidiaries (as applicable) have the requisite corporate power and authority to enter into and perform this Agreement, the Notes, the Warrants, the Security Agreement by and among the Company and the Subsidiaries, on the one hand, and the Purchasers, on the other hand, dated as of the date hereof, substantially in the form of Exhibit D attached hereto (the “Security Agreement”), the Guarantee to be delivered by each of the Subsidiaries, dated as of the date hereof, substantially in the form of Exhibit E attached hereto (the “Guarantee”), the Officer’s Certificate to be delivered by the Company, dated as of the Closing Date, substantially in the form of Exhibit F attached hereto (the “Officer’s Certificate”), the Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as of the Closing Date, from Valcent Manufacturing Ltd., as Grantor, substantially in the form of Exhibit G attached hereto (the “Mortgage”), the Environmental Indemnity Agreement, dated as of the Closing Date, between the Company, the Subsidiaries and the Purchasers, substantially in the form of Exhibit H (the “Environmental Indemnity Agreement”), the Patent, Trademark and Copyright Security Agreement by and among the Company, the Subsidiaries and the Agent (as defined in the IP Security Agreement), substantially in the form of Exhibit I attached hereto (the “IP Security Agreement”), and the Irrevocable Transfer Agent Instructions (as defined in Section 3.16 hereof) (collectively, the “Transaction Documents”) and to issue and sell the Securities in accordance with the terms hereof.The execution, delivery and performance of the Transaction Documents by the Company and the consummation by it of the transactions contemplated thereby have been duly and validly authorized by all necessary corporate action, and, except as set forth on Schedule 2.1(b), no further consent or authorization of the Company, its Board of Directors or stockholders is required.When executed and delivered by the Company and the Subsidiaries, each of the Transaction Documents shall constitute a valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship, receivership or similar laws relating to, or affecting generally the enforcement of, creditor’s rights and remedies or by other equitable principles of general application. 3 (c) Capitalization.The authorized capital stock and the issued and outstanding shares of capital stock of the Company as of the Closing Date is set forth on Schedule 2.1(c) hereto.All of the outstanding shares of the Common Stock and any other outstanding security of the Company have been duly and validly authorized.Except as set forth in this Agreement, or as set forth on Schedule 2.1(c) hereto, no shares of Common Stock or any other security of the Company are entitled to preemptive rights or registration rights and there are no outstanding options, warrants, scrip, rights to subscribe to, call or commitments of any character whatsoever relating to, or securities or rights convertible into, any shares of capital stock of the Company.Furthermore, except as set forth in this Agreement and as set forth on Schedule 2.1(c) hereto, there are no contracts, commitments, understandings, or arrangements by which the Company is or may become bound to issue additional shares of the capital stock of the Company or options, securities or rights convertible into shares of capital stock of the Company.Except for customary transfer restrictions contained in agreements entered into by the Company in order to sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by any agreement or understanding granting registration or anti-dilution rights to any person with respect to any of its equity or debt securities.Except as set forth on Schedule 2.1(c), the Company is not a party to, and it has no knowledge of, any agreement or understanding restricting the voting or transfer of any shares of the capital stock of the Company. (d) Issuance of Securities.The Notes and the Warrants to be issued at the Closing have been duly authorized by all necessary corporate action and, when paid for or issued in accordance with the terms hereof, the Notes shall be validly issued and outstanding, free and clear of all liens, encumbrances and rights of refusal of any kind.When the Conversion Shares and Warrant Shares are issued and paid for in accordance with the terms of this Agreement and as set forth in the Notes and Warrants, such shares will be duly authorized by all necessary corporate action and validly issued and outstanding, fully paid and nonassessable, free and clear of all liens, encumbrances and rights of refusal of any kind and the holders shall be entitled to all rights accorded to a holder of Common Stock. 4 (e) No Conflicts.The execution, delivery and performance of the Transaction Documents by the Company and the Subsidiaries, the performance by the Company of its obligations under the Notes and the consummation by the Company and the Subsidiaries of the transactions contemplated hereby and thereby, and the issuance of the Securities as contemplated hereby, do not and will not (i) violate or conflict with any provision of the Company’s Articles of Incorporation (the “Articles”) or Bylaws (the “Bylaws”), each as amended to date, or any Subsidiary’s comparable charter documents, (ii) conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond, license, lease agreement, instrument or obligation to which the Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries’ respective properties or assets are bound, (iii) result in a violation of any federal, state, local or foreign statute, rule, regulation, order, judgment or decree (including federal and state securities laws and regulations) applicable to the Company or any of its Subsidiaries or by which any property or asset of the Company or any of its Subsidiaries are bound or affected, or (iv) create or impose a lien, mortgage, security interest, charge or encumbrance of any nature on any property or asset of the Company or its Subsidiaries under any agreement or any commitment to which the Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries is bound or by which any of their respective properties or assets are bound, except, in all cases, for such conflicts, defaults, terminations, amendments, acceleration, cancellations and violations as would not, individually or in the aggregate, have a Material Adverse Effect (other than violations pursuant to clauses (i) or (iii) (with respect to federal and state securities laws)).Neither the Company nor any of its Subsidiaries is required under federal, state, foreign or local law, rule or regulation to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under the Transaction Documents or issue and sell the Securities in accordance with the terms hereof (other than any filings, consents and approvals which may be required to be made by the Company under applicable state and federal securities laws, rules or regulations.The business of the Company and its Subsidiaries is not being conducted in violation of any laws, ordinances or regulations of any governmental entity. (f)
